Citation Nr: 0911966	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-20 886	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral knee disorders.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee (hereinafter, "right knee 
disorder"), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee (hereinafter, "left knee 
disorder"), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran's DD 214 lists his dates of active duty service 
as being from August 1979 to July 1990.  The National 
Personnel Records Center has identified the Veteran's dates 
of active duty service as being from August 1979 to July 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the claims.  The RO in 
Fargo, North Dakota, currently has jurisdiction over the 
Veteran's VA claims folder.

In June 2005, the Board remanded the current appellate claims 
for additional development, to include new VA medical 
examinations of the pertinent disabilities.  The case has now 
been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The record reflects the Veteran submitted additional evidence 
regarding his appeal in January 2009, subsequent to the most 
recent Supplemental Statement of the Case (SSOC) in September 
2008.  However, the evidence consists of a statement from the 
Veteran detailing his contentions, and duplicate copies of 
medical records that were on file and considered as part of 
the September 2008 SSOC.  Accordingly, there is no prejudice 
to the Veteran with VA proceeding with adjudication of this 
case.  



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent and credible evidence 
is against finding that a low back disorder was present in-
service, arthritis of lumbar spine manifested its self to a 
compensable degree in the first post-service year, that a low 
back disorder is related to service, or that a low back 
disorder was caused or aggravated by service connected 
bilateral knee disabilities.

3.  The preponderance of the competent and credible evidence 
of record is against finding that either of the Veteran's 
knee disorders is manifested by flexion limited to 45 degrees 
and/or extension limited to 15 degrees, even taking into 
account his complaints of pain, or by slight instability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's active service, arthritis of the lumbar spine 
may not be presumed to have been so incurred, and a low back 
disorder is not secondary to service-connected bilateral knee 
disorders.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claim for service connection for a low back 
disorder, the Board finds that written notice provided in 
March 2001, prior to the June 2001 rating decision, along 
with the notice provided in March 2006 and November 2007, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice in accordance with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided notice of the type of 
evidence necessary to establish the effective date and the 
disability rating for the service connection claim prior to 
the initial adjudication of the claim, the Board finds that 
providing the claimant with this notice in March 2006 and 
November 2007 followed by re-adjudicating the claim in the 
September 2008 supplemental statement of the case "cures" 
any timing problem associated with lack of notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

As to 38 U.S.C.A. § 5103(a) notice for the service connection 
claim, the Board also notes that the provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006, and 
know require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the Board finds that the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant, 
because it does not require the establishment of a baseline 
before an award of service connection may be made.  
Therefore, the Board also finds that the claimant was 
provided adequate notice of 38 C.F.R. § 3.310 even if he was 
not provided notice of the recent amendments to 38 C.F.R. § 
3.310 because they will not be applied to his claim.

As to the increased rating claims, the Board notes that the 
Veteran was not provided adequate VCAA notice in compliance 
with the requirements of Vazquez-Flores.  Nonetheless, the 
Board finds that this problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims for increased ratings after 
reading the July 2001 rating decision, November 2002 
statement of the case, June 2005 remand, March 2006 and 
November 2007 letters, and July 2008 and September 2008 
supplemental statements of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).  In any event, the Board notes that the 
Veteran is represented by a service organization which has 
made arguments on this issue.  See Dalton v. Nicholson, 21 
Vet. App. 23, 34 (2007) (holding that VCAA notice error was 
not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).

As to all the issues on appeal, the Board also finds that 
duty to assist the Veteran has been satisfied in this case.  
All relevant records are in the claims folder, to include 
service treatment records, service personnel records, and 
post-service medical records.  Moreover, the Veteran was 
afforded VA medical examinations in connection with his 
claims in June 2001, July 2002 and May 2008.  

The Board observes that the Veteran's accredited 
representative contended in March 2009 that the May 2008 VA 
medical examination should be deemed inadequate and the case 
remanded for a new examination because it was conducted by a 
certified physician's assistant (PA-C) and not signed off by 
a medical doctor.  

In this regard, the Board notes that the examination report 
in the claims file does not specify whether it was signed by 
a medical doctor or a PA-C, only that it was signed in May 
2008.  Even assuming it was a PA-C, case law is clear on the 
fact that any healthcare professional, including a PA-C, is 
qualified to render a medical opinion.  See Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1996); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Moreover, the provisions of 38 C.F.R. § 3.159(a)(1) defines 
competent medical evidence as including evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions which would include a PA-C.  Furthermore, the June 
2005 remand instructions did not direct the RO to have the 
claimant examined by a medical doctor - it only directed that 
he be provided with an examination.  See Stegall v. West, 
11 Vet. App. 268 (1998).  As such, the Board finds that a PA-
C is qualified to render a competent medical opinion in this 
case and a remand for another opinion by a medical doctor is 
not required.

The Board notes that the May 2008 VA examiner did not provide 
an answer to the Board's June 2005 remand question as to 
whether the Veteran's current low back disorder was directly 
due to service.  Nonetheless, the Board finds that 
adjudication of the appeal may go forward without an answer 
to this question because the May 2008 VA examiner opined that 
it would be resorting to speculations to attempt to provide 
such an opinion only after reviewing the claims folder, 
noting a detailed medical history for the claimant that is 
consistent with the evidence of record, providing detailed 
findings regarding the current nature and severity of the 
back and knee disabilities, and provided rationale in support 
of the opinion expressed.  See D'Aries v. Peake, 
22 Vet. App. 97 (2008); also see Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, while the June 2005 
remand asked that an opinion be obtain as to the origins or 
etiology of the Veteran's low back disorder, it was not 
obligatory - the Board directed that an opinion "should" be 
obtained not that it must.  

The Board also finds that the Veteran has had the opportunity 
to present evidence and argument in support of his appeal and 
has indicated he does not desire a Board hearing in 
conjunction with this appeal.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  In view of the foregoing, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

II. Controlling Laws and Regulations

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

III.  Service Connection

The Veteran has indicated that his current low back disorder 
is a direct result of his service, including his activities 
in his occupational specialty or in parachute school.  He has 
also indicated that it is secondary to his service-connected 
knee disorders.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 
10 percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen, supra.  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Initially, the Board notes that service treatment records 
show the Veteran was treated for complaints of back soreness 
in 1986, believed to be associated with probable Reiter's 
syndrome.  However, no chronic low back disorder was 
diagnosed while on active duty.  In fact, his spine was 
consistently evaluated as normal at service examinations.  
Therefore, entitlement to service connection for a low back 
disorder based on in-service incurrence must be denied. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the normal medical 
findings at the time of separation from service and the 
length of time between this separation and first being 
diagnosed with a low back disorder post-service to be 
compelling evidence against finding continuity.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with pain and stiffness in his back since service.  
See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   
However, the Veteran as a lay persons is not competent to 
diagnosis his low back disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the claim of having 
problems with back pain and stiffness since service is 
contrary to what is found in the in-service and post-service 
medical records including the in-service examinations.  The 
Board also finds it significant that the Veteran did not 
refer to a low back disorder when he submitted a previous 
service connection claim in 1997.  If he did have a chronic 
low back disorder since service, it would appear only logical 
that he would claim such a disability at that time.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  Moreover, the Veteran's first 
post-service VA examination, dated in December 1997, 
contained no findings and/or complaints regarding the back.  
In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for a low back disorder 
for years post-service, than the Veteran's claims.  
Therefore, entitlement to service connection for a low back 
disorder based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the low back disorder after service under 38 C.F.R. 
§ 3.303(d), there is no medical evidence of a causal 
association or link between the current low back disorder and 
an established injury, disease, or event of service origin.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  While the 
May 2008 VA examiner reported that he was unable to provide 
an opinion as to the origins of the Veteran's current low 
back disorder without resort to speculation, an award of 
service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (by reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  

While the Veteran has claimed his low back disorder was 
caused by his military service, the Board does not find his 
assertion credible because as a lay person he does not have 
the required medical expertise to give such an opinion.  
Evans, supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for a 
low back disorder is not warranted based on the initial 
documentation of the disability after service.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for a low back disorder on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with arthritis of the lumbar 
spine in the first post-service year.

As to secondary service connection, the July 2002 VA examiner 
opined that, since the Veteran's gait is normal, the current 
back disorder is not etiologically related to the service-
connected knee disabilities.  Thereafter, the May 2008 VA 
examiner opined that the low back disorder was not as likely 
as not either related to or the result of his service-
connected left and right knee disabilities.  In making this 
determination, the examiner noted that there was no 
documentation found for significant gait abnormalities or 
documentation suggesting a fall causing a low back injury as 
a result of the left or right knee disorder, and that there 
was a lack of significant gait disturbance found on 
examination.  Moreover, the examiner acknowledged that the 
opinion requested was whether the low back disorder was 
etiologically related to or aggravated by the service-
connected knee disorders.  These opinions are not 
contradicted by any other medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In summary, the record does not reflect the Veteran was 
diagnosed with a chronic low back disorder by a competent 
medical professional until years after his separation from 
service; he did not identify a chronic back disorder while 
filing earlier claims for service connection in 1997; no 
competent medical opinion is of record which supports a 
finding of direct or secondary service connection without 
resorting to speculation; and there is competent medical 
opinions of record against a finding of secondary service 
connection, to include on the basis of aggravation.  
Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a low 
back disorder on a direct and secondary basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Increased Ratings 

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Historically, the Veteran's service connected bilateral knee 
disabilities have each been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See rating 
decisions dated in February 1998 and July 2001. 

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

As to Diagnostic Codes 5260 and 5261, the Board acknowledges 
that the record includes findings of pain in both knees.  
However, the issue is whether the pain results in additional 
functional impairment so as to warrant a rating in excess of 
10 percent for either knee for limitation of flexion or 
extension or separate compensable ratings for limitation of 
flexion and extension.

In this case, neither of the Veteran's service-connected knee 
disorders is manifested by flexion limited to 45 degrees or 
less nor extension limited to 10 degrees or more, even when 
taking into consideration his complaints of pain.  For 
example, the June 2001 VA examination noted that both knees 
had flexion to 130 degrees and extension to zero degrees, due 
to pain only.  There was no weakness, lack of endurance, or 
incoordination.  The July 2002 VA examination stated that the 
left knee had active flexion to 136 degrees, passive flexion 
to 140 degrees, and post-exercise active flexion was 120 
degrees; extension was to zero degrees active, passive, and 
post-exercise.  The right knee had active motion to 124 
degrees, passive flexion to 126 degrees, post-exercise active 
flexion was to 120 degrees; and extension was zero degrees.  
There was no evidence of pain, fatigability, and/or loss of 
coordination with exercise, which was 10 repetitions.  The 
more recent May 2008 VA examination showed both knees had 
flexion to 120 degrees - active, passive, and post-exercise 
(active).  The left knee had extension to 5 degrees, while 
the right knee had extension to 7 degrees - active, passive, 
and post-exercise (active).  Moreover, the examiner stated 
that there was no evidence of pain with exercise/range of 
motion; that there was no significant further loss in range 
of motion; no evidence of incoordination with exercise; no 
evidence of excessive fatigability with exercise; and no 
evidence of flare-ups.

In short, neither knee has limitation of flexion or extension 
to warrant assignment of a rating in excess of the current 10 
percent evaluations in effect nor assignment of separate 
compensable ratings pursuant to VAOPGCPREC 9-2004, even 
taking into account the Veteran's complaints of pain under 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

As to Diagnostic Code 5257, the Board acknowledges that there 
has been some evidence of instability in the medical records.  
For example, in April 1998 he requested non-restrictive knee 
braces, and he was provided with hinged knee braces 
bilaterally.  Records from July 1998 reflect that he was 
using his supportive braces at work to prevent his knees from 
buckling.  The July 1998 clinical records reflect that he had 
continued instability of the right knee.  In January 1999, 
possible ligamentous instability of the right knee was 
suspected, and magnetic resonance imaging evaluation was 
conducted.  An operative report dated in May 1999 noted that 
arthroscopy disclosed grade 2 patellofemoral chondromalacia 
and grade 1-2 medial joint space chondromalacia and 
chondromalacia of the medial femoral condyle.  Chondroplasty 
of the patellofemoral joint and partial synovectomy were 
performed.  On the July 2001 VA medical examination he was 
noted as using one Canadian crutch, in the right hand, for 
balance.  In addition, his gait was antalgic.

Despite the foregoing, the June 2001 VA examination found no 
instability or abnormal movement on physical examination and 
McMurray's and Lachman's were negative.  The subsequent July 
2002 VA examination noted that he had normal gait, when 
walking he could walk on his heels and toes without 
assistance, and McMurray's and Lachman's were negative.  On 
the more recent May 2008 VA examination, not only did the 
Veteran deny that either knee truly "locking" in place, but 
the examiner opined that there was no knee laxity.  Moreover, 
a thorough review of the treatment records on file does not 
otherwise indicate evidence of "slight" recurrent 
subluxation and/or instability so as to warrant a separate 
compensable rating for either knee under Diagnostic Code 
5257.  See VAOPGCPRECs 23-97 and 9-98.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Based on the Veteran's written statements to the RO and 
statements to VA examiners that his knee problems interfere 
with obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
Although the Veteran has described his knee problems as being 
so bad that they interfere with obtaining and/or maintaining 
employment, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
either of his knee disorders, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that these disabilities affect employment 
and the Board recognizes the fact that the Veteran underwent 
knee surgery in May 1999, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for either knee, to include on 
an extraschedular basis.  This is true throughout the period 
of time during which his claim has been pending.  Hart, 
supra.

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims.  As the preponderance of the evidence is 





	(CONTINUED ON NEXT PAGE)


against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, these benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral knee 
disorders, is denied.

Entitlement to an increased rating for the service-connected 
right knee disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for the service-connected 
left knee disorder, currently evaluated as 10 percent 
disabling, is denied.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


